Title: From John Adams Smith to Marinus Willett, 5 January 1816
From: Smith, John Adams
To: Willett, Marinus


				
					Dear Sir,
					London 5th Jan 1816.
				
				I landed from on board the Minerva at Liverpool on the 4th ulto. after a passage of twenty seven days was at London the 9th & presented myself to our Minister at Boston House Little Ealing  on the 10th December.I have entered upon the duties of my station with much pleasure though with the prospect of an arduous campaign. I should never have formed an adequate idea of this Country unless for the opportunity my situation will afford me. I have alread seen enough to rivet my attachments to the Republican Institutions of my own Country & to form a due estimate of the Oppression and degradation this nation is borne to sumit to. The Country is delightful far surpassing my most sanguine expectations, but the operation of the Governing principle is distressing in reflection to the mind of a freeborn.England is now making the experiment of Peace. All classes cry aloud at the oppresion of the taxes. The Farmer utters bitter complaints at the reduced price of grain. The Landlord cannot collect his Rents. Many Estates are without Tenants & many produce nothing when they are tenanted. In some cases the Landlord has to pay his own & his tenants taxes without receiving anything from his Estates. This state of things I imagine cannot last long. All look to the next Parliament in february for relief. there is an impromptu in the mornings papers paper—“The land was doubly tax’d we thoughtto carry on the War; Now War is to a period brought,Still more our taxes are.Strange conduct this all must allowHush! let your murmurs cease; You pay these double taxes now,To carry on the Peace.”The late paying off of the Navy & the discharge of 120,000 Seamen only 12000 of whom have been recommissioned produces serious complaints among this class of people, they therefore must seek employ in the service of other Countries & in some instances are doing so. This Reduction of the Navy has produced numbers of applications of distressed American Seamen at the America Consulate Consular Office in this City which will afford some better evidence of the extent of the practice of Impressment than the Reprot of the Committee of the Legislature of Massachusetts upon this Subject.Mr Bagot the Minister appointed to the United States called here on the 3d. & took leave previous to his departure which he expects will be on Sunday next.I think much depends upon the Ministers who represents Ministers who represent the two Countries to preserve the present state of tranquility. I hope Mr Bagot will prove in ever respect to be adequate to so difficult a task, for though the language of the Government is still Pacific I think that the feelings & wishes of People in both countries indicate no indisposition for a renewal of the contest. I hope we shall pursue such course as will be best calculated to support our national character & IndependencePresent my kind remembrance if you please to Mrs Willett & to the family. May you enjoy many happy years—I am with Great Respect Dear Sir / Your very humble / & obedt Servt
				
					John Adams Smith
				
				
			